Title: To George Washington from Francis Hopkinson, 16 March 1778
From: Hopkinson, Francis
To: Washington, George



Sir
Continental Navy Board Borden Town [N.J.] 16th March 1778

I take the Liberty of forwarding the enclosed Papers by Express; earnestly requesting your Excellency would be so good as to take the most immediate & effectual Steps for the Enlargement of Captain Robinson & Captain Got. You will see by the Letters, numbered according to their Dates, the Train of Authority under which a Flag was sent in to the City with Supplies for our People Prisoners there. Captain Robinson, one of our most valuable Officers was applied to as a proper Person to conduct this Flag, on his consenting to the Change, his Wife requested Leave to accompany him, in Hopes of seeing her Mother in the City. General Howe with his usual Justice has violated the Sanction of the Flag, seized the Persons of Captains Robinson & Got, & detains them Prisoners under Pretence of their being Spies. I am satisfied this is altogether a feigned Suspicion & am very sure there is not the least Grounds for it. I have the utmost Confidence that your Excellency will take some spirited Measures for the speedy Release of Captains Robinson & Got, as every Day’s Delay of this Business will be a Day of Misery to these unfortunate Gentleman.
Capt. Robinson was Commander of the Continental Brig Andrew Dorea & Captain Got, Commander of one of the State armed Boats.
A Line by the Return of this Messenger will be very grateful to Your Excellency’s most obedient humble servant

Fras Hopkinson

